Citation Nr: 0127359	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  97-25 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1946 to 
February 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant's claim for dependency and 
indemnity compensation benefits, to include service 
connection for the cause of the veteran's death.  The 
appellant, the veteran's widow, responded with an April 1997 
notice of disagreement.  A June 1997 statement of the case 
was afforded her, and she responded with a July 1997 VA Form 
9.  In February 2001, the RO remanded the claim to the Board, 
primarily for consideration of additional evidence received.  


REMAND

The appellant, the veteran's widow, seeks dependency and 
indemnity compensation benefits, to include service 
connection for the cause of the veteran's death.  She 
contends that the veteran's exposure to ionizing radiation 
during military service contributed to his death.  His 
service personnel records confirm service at Kwajalein Atoll 
from February 6, 1947, to February 18, 1948.  Kwajalein is 
near Bikini Atoll, where atmospheric atomic detonation 
testing was performed as part of Operation CROSSROADS, from 
July 1, 1946, through August 31, 1946.  Under VA regulations, 
a dose assessment is required "in all claims in which it is 
established that a radiogenic disease first became manifest 
after service and . . . it is contended the disease is a 
result of exposure to ionizing radiation during service."  
38 C.F.R. § 3.311(a)(1) (2001).  A radiogenic disease 
includes any form of cancer which became manifest five or 
more years after service.  38 C.F.R. §§ 3.311(b)(2)(xxiv), 
(b)(5)(iv) (2001).  

Private medical evidence of record indicates the veteran was 
diagnosed with lung cancer which was first observed in the 
early 1990's, more than five years after his claimed 
radiation exposure.  Additionally, lung cancer was noted on 
his death certificate as a significant condition contributing 
to death but not resulting in the underlying cause.  
Therefore, VA is required to obtain a dose assessment from 
the appropriate office of the Department of Defense; this 
development has not yet been accomplished in the present 
case.  38 C.F.R. § 3.11(a)(2)(i) (2001).  Hence, a remand is 
necessary at this time.  Thereafter, the RO must refer the 
claim to the Office of the Under Secretary for Benefits for 
further consideration pursuant to 38 C.F.R. § 3.311(c) 
(2001).  

Next, as was noted in the Board's February 2001 remand, there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), which contains revised 
notice provisions, and additional requirements pertaining to 
the VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107) (West Supp. 
2001)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000); 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  Pertinent regulations that 
implement the Act (but, with the possible exception of the 
provision governing claims to reopen on the basis of new and 
material evidence, do not create any additional rights) were 
recently promulgated.  See 66 Fed. Reg. 45620-45632 (August 
29, 2001).  The RO is reminded of the continuing need to 
ensure compliance with the changes in the law and 
regulations.  


Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should undertake all necessary 
development, to include obtaining from the 
appropriate office of the Department of 
Defense a dose assessment of the veteran's 
exposure to ionizing radiation stemming 
from his service period.  Thereafter, the 
claim must be forwarded to the Under 
Secretary for Benefits for consideration.  
The appellant is also free to submit any 
pertinent medical or other records in her 
possession.  

2.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified, as 
amended, at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) and implemented by 
recently finalized regulations (to be 
promulgated at 38 C.F.R. §§ 3.102 and 
3.159) are fully complied with and 
satisfied. 

4.  After completion of the foregoing 
requested development, and any other 
indicated development and/or notification 
action, the RO should adjudicate the 
claim on appeal in light of all pertinent 
evidence (to specifically include all 
that associated with the record since the 
most recent Supplemental Statement of the 
Case) and all pertinent legal authority 
(to specifically include that cited to 
herein).  The RO must provide adequate 
reasons and bases for its determinations, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in the 
REMAND.  

5.  If the benefits sought on appeal 
continue to be denied, the appellant and 
her representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it 
is not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


